 



Exhibit 10.2
VOTING AGREEMENT
     VOTING AGREEMENT, dated as of April 30, 2008 (this “Agreement”), by and
among GTH LLC, a Delaware limited liability company (the “Buyer Affiliate”), and
the Persons (as hereinafter defined) set forth on Schedule I attached hereto
(collectively, the “Securityholders” and each a “Securityholder”).
W I T N E S S E T H:
     WHEREAS, simultaneously with the execution and delivery of this Agreement,
Origen Financial, Inc., a Delaware corporation (“Parent”), Origen Servicing,
Inc., a Delaware corporation and a wholly owned indirect subsidiary of Parent
(“OSI”), Origen Financial L.L.C., a Delaware limited liability company and a
wholly owned direct subsidiary of Parent (together with OSI, “Sellers”), and
Green Tree Servicing LLC, a Delaware limited liability company and a wholly
owned indirect subsidiary of the Buyer Affiliate (the “Buyer”), are entering
into an Asset Purchase Agreement (as amended from time to time, the “Purchase
Agreement”), providing for, among other things, the sale by Sellers, and the
purchase by Buyer or one or more of its Affiliates (as hereinafter defined), of
the Conveyed Property (as defined in the Purchase Agreement);
     WHEREAS, each Securityholder Beneficially Owns (as hereinafter defined) the
number of shares of common stock, par value $0.01 per share (the “Common
Stock”), of Parent set forth opposite such Securityholder’s name on Schedule I
attached hereto;
     WHEREAS, after considering the best interests of Parent and its
stockholders, reviewing the Purchase Agreement, and weighing the possibilities
of acquisition proposals from parties other than Buyer, each Securityholder has
determined that the Purchase Agreement and the transactions contemplated thereby
(including, without limitation, the purchase and sale of the Conveyed Property
as provided therein) are advantageous to Parent and its stockholders; and
     WHEREAS, as a condition and inducement to the willingness of Buyer to
enter, and the Buyer Affiliate’s willingness to cause Buyer to enter, into the
Purchase Agreement and incur the obligations set forth therein, Buyer and the
Buyer Affiliate have required that the Securityholders enter into this
Agreement;
     NOW, THEREFORE, in consideration of the foregoing and the representations,
warranties, covenants and agreements contained herein, and for other good and
valuable consideration, the receipt and sufficiency of which are hereby
acknowledged, the parties hereto, each intending to be legally bound, hereby
agree as follows:
ARTICLE I
DEFINED TERMS
     Section 1.1 Definitions. Capitalized, undefined terms used in this
Agreement shall have the respective meanings ascribed to such terms in the
Purchase Agreement. In

 



--------------------------------------------------------------------------------



 



addition to the terms defined elsewhere herein or in the Purchase Agreement, for
purposes of this Agreement, the terms below shall have the following meanings:
     “Affiliate” means, with respect to any specified Person, any other Person
that directly, or through one or more intermediaries, controls or is controlled
by or is under common control with such specified Person. For purposes of this
Agreement, with respect to any Securityholder, “Affiliate” shall not include
Parent and the Persons that directly, or indirectly through one or more
intermediaries, are controlled by Parent. For the avoidance of doubt, no officer
or director of Parent shall be deemed an Affiliate of another officer or
director of Parent by virtue of his or her status as an officer or director of
Parent.
     “Alternative Transaction” means (a) any transaction of the type described
in the definition of “Competing Transaction” contained in the Purchase Agreement
other than the transactions contemplated by the Purchase Agreement and (b) any
other action, agreement or transaction that would reasonably be expected to
hinder, delay, impede or frustrate the consummation of the transactions
contemplated by the Purchase Agreement (including, without limitation, the
purchase and sale of the Conveyed Property as provided therein).
     “Beneficially Owned” or “Beneficial Ownership” with respect to any
securities means having beneficial ownership of such securities (as determined
pursuant to Rule 13d-3 under the Exchange Act, disregarding the phrase “within
60 days” in paragraph (d)(1)(i) thereof), including pursuant to any agreement,
arrangement or understanding, whether or not in writing.
     “Beneficial Owner” with respect to any securities means a Person that has
Beneficial Ownership of such securities.
     “Person” shall mean an individual, corporation, limited liability company,
partnership, association, trust, unincorporated organization, other entity or
group (as defined in the Exchange Act).
     “Subject Securities” means, with respect to any Securityholder, without
duplication, (a) the shares of Common Stock Beneficially Owned by such
Securityholder on the date hereof as described on Schedule I hereto (as
equitably adjusted for any stock split, dividend, combination, subdivision,
reclassification or other actions having any similar effect with respect to the
Common Stock), and (b) any additional shares of Common Stock or other capital
stock or other voting securities of Parent acquired by such Securityholder prior
to the Termination Time or over which such Securityholder acquires Beneficial
Ownership prior to the Termination Time, whether pursuant to existing option,
warrants or other rights to acquire securities of Parent or otherwise.
     “Termination Time” means the earliest of (a) immediately following the
completion of the Closing, (b) the termination of the Purchase Agreement in
accordance with Section 11.1 thereof, or (c) written notice by the Buyer
Affiliate to the Securityholders of the termination of this Agreement.
     “Transfer” means, with respect to a security, the sale, transfer, pledge,
hypothecation, encumbrance, assignment or disposition (including, without
limitation, by

- 2 -



--------------------------------------------------------------------------------



 



gift) of such security or the Beneficial Ownership thereof, the offer to make
such a sale, transfer or other disposition, and each option, agreement,
arrangement or understanding, whether or not in writing, to effect any of the
foregoing. As a verb, “Transfer” shall have a correlative meaning.
ARTICLE II
COVENANTS OF STOCKHOLDERS
     Section 2.1 Irrevocable Proxy. Concurrently with the execution of this
Agreement, each Securityholder shall execute and deliver to the Buyer Affiliate
a proxy in the form attached hereto as Exhibit A (each, a “Proxy”). Each Proxy
shall be irrevocable to the fullest extent provided in Section 212 of the
Delaware General Corporation Law with respect to the securities referred to
therein.
     Section 2.2 Agreement to Vote.

  (a)   At any meeting of the stockholders of Parent held prior to the
Termination Time, however called, and at every adjournment or postponement
thereof prior to the Termination Time, or in connection with any written consent
of, or any other action by, the stockholders of Parent given or solicited prior
to the Termination Time, each Securityholder shall vote, or provide its consent
with respect to, all of the Subject Securities entitled to vote or to consent
thereon: (i) in favor of adoption, approval and consummation of the Purchase
Agreement and the transactions contemplated thereby (including, without
limitation, the purchase and sale of the Conveyed Property as provided therein),
whether the Purchase Agreement and the transactions contemplated thereby are
components of an asset disposition and management plan (or other plan, scheme or
arrangement) submitted to a vote of Parent’s stockholders or otherwise, and any
actions required in furtherance of the consummation thereof, and (ii) against
any Alternative Transaction or any other action, matter or agreement that would
or is intended, or could reasonably be expected, to result in any Alternative
Transaction or a breach of any covenant, representation or warranty or any other
obligation or agreement of Parent or any Seller under the Purchase Agreement.  
  (b)   Each Securityholder hereby agrees that it shall not directly or
indirectly enter into any agreement (whether written or oral) with any other
Person (other than Parent) prior to the Termination Time to vote, grant any
proxy or give instructions with respect to the voting of, any Subject Securities
that are Beneficially Owned by such Securityholder.

     Section 2.3 Revocation of Proxies; Cooperation.

  (a)   Each Securityholder hereby severally, but not jointly, and with respect
only to itself and not any other Securityholder, represents and warrants to the

- 3 -



--------------------------------------------------------------------------------



 



      Buyer Affiliate that any proxies heretofore given in respect of the
Subject Securities Beneficially Owned by such Securityholder are not
irrevocable, and such Securityholder hereby revokes any and all proxies (other
than the Proxies) with respect to such Subject Securities. Prior to the
Termination Time, no Securityholder shall directly or indirectly grant any
proxies or powers of attorney with respect to the matters set forth in
Section 2.2 hereof (other than to the Buyer Affiliate), deposit any of the
Subject Securities Beneficially Owned by it, or enter, into a voting agreement
(other than this Agreement) with respect to any of such Subject Securities.

  (b)   Each Securityholder shall (i) use all reasonable efforts to cooperate
with Buyer, Parent and Sellers in connection with, and in furtherance of, the
transactions contemplated by the Purchase Agreement (including, without
limitation, the purchase and sale of the Conveyed Property as provided therein),
(ii) promptly take such actions as are necessary or appropriate to consummate
such transactions, and (iii) provide any information reasonably requested by
Buyer, Parent or any Seller for any regulatory application or filing made or
approval sought in respect of such transactions.

     Section 2.4 No Transfer of Subject Securities. During the term of this
Agreement:

  (a)   no Securityholder shall take any action to subject any of the Subject
Securities that are Beneficially Owned by it to any Lien;     (b)   no
Securityholder shall Transfer or agree to Transfer any of the Subject Securities
that are Beneficially Owned by it or grant any proxy or power-of-attorney with
respect to any such Subject Securities; provided, however, that any
Securityholder may Transfer any Subject Securities that are Beneficially Owned
by it to any other Person, provided that, as a condition precedent to the
effectiveness of any such Transfer, such other Person shall have executed and
delivered to the Buyer Affiliate a written agreement, in form and substance
reasonably acceptable to the Buyer Affiliate, pursuant to which such other
Person shall become a party to, and shall be bound by the terms and conditions
of, this Agreement as though such other Person were an original signatory hereto
as a “Securityholder” hereunder; provided; further, that any Transfer of Subject
Securities other than in accordance with the provisions of this Section 2.4(b)
shall be void ab initio; and     (c)   each Securityholder shall use all
reasonable efforts to prevent creditors in respect of any pledge of the Subject
Securities that are Beneficially Owned by it from exercising their rights under
such pledge.

- 4 -



--------------------------------------------------------------------------------



 



     Section 2.5 Applicability of Agreement. Notwithstanding anything to the
contrary contained in this Agreement:

  (a)   the provisions of this Agreement apply solely to such Securityholder
when acting in its capacity as a holder of securities of Parent and not when
acting as a director or officer of Parent (it being understood that Parent has
separate and independent obligations to Buyer under the Purchase Agreement,
including, without limitation, Section 6.1(g) thereof); and     (b)   none of
the provisions of this Agreement shall be construed to prohibit, limit or
restrict any Securityholder from exercising its fiduciary duties to Parent by
voting or taking any other action whatsoever in the capacity of a director or
officer of Parent, provided that neither anything contained in nor the exercise
by any Securityholder of its rights under this Section 2.5(b) shall relieve
Parent of any of its obligations, or have the effect of waiving any of Buyer’s
rights, under the Purchase Agreement (including, without limitation,
Section 6.1(g) thereof).

ARTICLE III
REPRESENTATIONS AND WARRANTIES OF STOCKHOLDERS
     Each Securityholder hereby severally, but not jointly, and with respect
only to itself and not any other Securityholder, represents and warrants to the
Buyer Affiliate that:
     Section 3.1 Ownership. Such Securityholder is the sole Beneficial Owner
and, except as set forth on Schedule I attached hereto, the record and legal
owner of the Subject Securities set forth opposite such Securityholder’s name on
Schedule I attached hereto, which Subject Securities constitute all of the
securities of Parent that are Beneficially Owned by such Securityholder as of
the date hereof; and such Securityholder or the record owner of such Subject
Securities identified on Schedule I attached hereto, as applicable, has good and
valid title to all of such Subject Securities, free and clear of all Liens and
exclusively possesses the right to Transfer such Subject Securities. None of the
Subject Securities set forth opposite such Securityholder’s name on Schedule I
attached hereto is subject to any voting trust or other contract (whether
written or oral) or restriction with respect to the voting or Transfer thereof,
and no proxy, power of attorney or other authorization has been granted with
respect to any of such Subject Securities.
     Section 3.2 Authority and Non-Contravention.

  (a)   Assuming due authorization, execution and delivery of this Agreement by
the Buyer Affiliate and the other Securityholders, this Agreement has been duly
and validly executed and delivered by such Securityholder and constitutes the
legal, valid and binding obligation of such Securityholder, enforceable against
such Securityholder in accordance with its terms except (i) to the extent
limited by applicable bankruptcy, insolvency or similar laws affecting
creditors’ rights and (ii) the remedy of specific performance and injunctive and
other forms of equitable relief may be subject to equitable defenses and to the
discretion of the court before which any proceeding therefor may be brought; and
such Securityholder has all

- 5 -



--------------------------------------------------------------------------------



 



      necessary power, authority and legal capacity to execute and deliver this
Agreement and to perform its obligations under this Agreement, and no other
proceedings or actions on the part of such Securityholder are necessary to
authorize such Securityholder’s execution, delivery or performance of this
Agreement or its consummation of the transactions contemplated hereby.

  (b)   Such Securityholder is not nor will it be required to make any filing
with or give any notice to, or to obtain any consent from, any Person or
Governmental Authority in connection with the execution, delivery or performance
of this Agreement or to obtain any permit or approval from any Governmental
Authority for any of the transactions contemplated hereby, except to the extent
required by Section 13 or Section 16 of the Exchange Act.     (c)   Neither the
execution and delivery of this Agreement by such Securityholder nor the
consummation of the transactions contemplated hereby will directly or indirectly
(whether with notice or lapse of time or both) (i) conflict with, result in any
violation of, require any consent under or constitute a default by such
Securityholder under any mortgage, bond, indenture, agreement, instrument or
obligation to which such Securityholder is a party or by which it or any of its
assets (including any Subject Securities that are Beneficially Owned by such
Securityholder) are bound, or violate any permit of any Governmental Authority,
or any Law, order or consent decree to which such Securityholder, or any of its
assets (including any Subject Securities that are Beneficially Owned by such
Securityholder), may be subject, or (ii) result in the imposition or creation of
any Lien upon or with respect to any Subject Securities that are Beneficially
Owned by such Securityholder.

     Section 3.3 Reliance. Such Securityholder understands and acknowledges that
Buyer is entering, and the Buyer Affiliate is causing Buyer to enter, into the
Purchase Agreement in reliance upon such Securityholder’s execution, delivery
and performance of this Agreement and the Proxy to which it is a party.
ARTICLE IV
GENERAL PROVISIONS
     Section 4.1 No Ownership Interest. Nothing contained in this Agreement
shall be deemed to vest in the Buyer Affiliate or any of its Affiliates any
direct or indirect ownership or incidents of ownership of or with respect to any
Subject Securities. All rights, ownership and economic benefits of and relating
to the Subject Securities shall remain and belong to the Securityholders, and
the Buyer Affiliate and its Affiliates shall have no authority to manage,
direct, superintend, restrict, regulate, govern or administer any of the
policies or operations of Parent or exercise any power or authority to direct
any

- 6 -



--------------------------------------------------------------------------------



 



Securityholder in the voting of any of the Subject Securities, except as
otherwise provided herein or in the Purchase Agreement.
     Section 4.2 Notices. All notices, consents, waivers and other
communications under this Agreement shall be in writing (including facsimile or
similar writing) and shall be given:
(a)   If to the Buyer Affiliate, to:
GTH LLC
c/o Green Tree Servicing LLC
345 St. Peter Street
1100 Landmark Towers
St. Paul, Minnesota 55102-1639
Attention: General Counsel
Facsimile: (651) 293-5818
With a copy to:
Willkie Farr & Gallagher LLP
787 Seventh Avenue
New York, New York 10019
Attn: Rosalind F. Kruse, Esq.
Fax: (212) 728-8111
(b)   If to a Securityholder:
c/o Origen Financial, Inc.
27777 Franklin Road
Suite 1700
Southfield, MI 48034
Attention: Ronald Klein
Facsimile: (248) 644-5595
With a copy to:
Jaffe Raitt Heuer & Weiss, P.C.
Suite 2500
27777 Franklin Road
Southfield MI  48086-5034
Attention: William E. Sider, Esq.
Facsimile: (248) 351-3082
or such other address or facsimile number as a party hereto may hereafter
specify for the purpose by notice to the other parties hereto. Each notice,
consent, waiver or other communication under this Agreement shall be effective
only (a) if given by facsimile, when the facsimile is transmitted to the
facsimile number specified in or pursuant to this Section 4.2 and the
appropriate facsimile confirmation is received or (b) if given by

- 7 -



--------------------------------------------------------------------------------



 



overnight courier or personal delivery, when delivered at the address specified
in or pursuant to this Section 4.2.
     Section 4.3 Entire Agreement and Modification. This Agreement, each Proxy
and any other documents delivered by the parties hereto in connection herewith
constitute the entire agreement among the parties hereto with respect to the
subject matter hereof and supersedes all prior agreements and understandings,
both written and oral, between the parties with respect to the subject matter
hereof and constitute (along with the documents delivered pursuant to this
Agreement) a complete and exclusive statement of the terms of the agreement
among the parties hereto with respect to the subject matter hereof. This
Agreement shall not be amended, supplemented or otherwise modified except by a
written document executed by the party against whose interest the modification
will operate.
     Section 4.4 Drafting and Representation. The parties hereto hereby agree
that the terms and language of this Agreement were the result of negotiations
between the parties and, as a result, there shall be no presumption that any
ambiguities in this Agreement shall be resolved against any party hereto. Any
controversy over construction of this Agreement shall be decided without regard
to events of authorship or negotiation.
     Section 4.5 Severability. If any provision of this Agreement or any part of
any such provision is held under any circumstances to be invalid or
unenforceable in any jurisdiction, as determined by a court of competent
jurisdiction, then (a) such provision or part thereof shall, with respect to
such circumstances and in such jurisdiction, be deemed amended to conform to
applicable laws so as to be valid and enforceable to the fullest possible
extent, (b) the invalidity or unenforceability of such provision or part thereof
under such circumstances and in such jurisdiction shall not affect the validity
or enforceability of such provision or part thereof under any other
circumstances or in any other jurisdiction, and (c) the invalidity or
unenforceability of such provision or part thereof shall not affect the validity
or enforceability of the remainder of such provision or the validity or
enforceability of any other provision of this Agreement. Each provision of this
Agreement is separable from every other provision of this Agreement, and each
part of each provision of this Agreement is separable from every other part of
such provision.
     Section 4.6 Assignment, Binding Effect and No Third-Party Rights. Except as
expressly provided in Section 2.4(b) above, no Securityholder may assign (by
operation of law or otherwise) any of its rights or delegate (by operation of
law or otherwise) any of its obligations under this Agreement without the prior
written consent of the Buyer Affiliate, and any purported assignment or
delegation other than in accordance with this Section 4.6 shall be void ab
initio. This Agreement will apply to, be binding in all respects upon, and inure
to the benefit of each of the parties hereto and their respective successors,
personal or legal representatives, heirs, distributes, devisees, legatees,
executors, administrators and permitted assigns. Nothing expressed or referred
to in this Agreement will be construed to give any Person, other than the
parties to this Agreement, any legal or equitable right, remedy or claim under
or with respect to this Agreement or any provision of this Agreement except such
rights as may inure to the respective successors, personal or legal
representatives, heirs, distributes, devisees, legatees, executors,
administrators and permitted assigns of the parties hereto as provided in this
Section 4.6.

- 8 -



--------------------------------------------------------------------------------



 



     Section 4.7 Enforcement of Agreement. Each Securityholder hereby
acknowledges and agrees that the Buyer Affiliate and/or its Affiliates could be
irreparably damaged if any of the provisions of this Agreement are not performed
in accordance with their specific terms and that any breach of this Agreement by
such Securityholder could not be adequately compensated by monetary damages.
Accordingly, such Securityholder hereby (a) waives, in any action for specific
performance, the defense of adequacy of a remedy at law and (b) agrees that, in
addition to any other right or remedy to which the Buyer Affiliate may be
entitled, at law or in equity, the Buyer Affiliate shall be entitled to enforce
any provision of this Agreement by a decree of specific performance and to
temporary, preliminary and permanent injunctive relief to prevent breaches or
threatened breaches of any of the provisions of this Agreement, without posting
any bond or other undertaking.
     Section 4.8 Waiver. The rights and remedies of the parties to this
agreement are cumulative and not alternative. Neither any failure nor any delay
by a party in exercising any right, power or privilege under this Agreement, any
Proxy or any of the documents referred to in this Agreement will operate as a
waiver of such right, power or privilege, and no single or partial exercise of
any such right, power or privilege will preclude any other or further exercise
of such right, power or privilege or the exercise of any other right, power or
privilege. To the maximum extent permitted by law, (a) no claim or right arising
out of this Agreement, any Proxy or any of the documents referred to in this
Agreement can be discharged by one party, in whole or in part, by a waiver or
renunciation of the claim or right unless in a written document signed by each
other party hereto against whom such waiver or renunciation is charged, (b) no
waiver that may be given by a party hereto will be applicable except in the
specific instance for which it is given, and (c) no notice to or demand on one
party hereto will be deemed to be a waiver of any obligation of that party or of
the right of the party giving such notice or demand to take further action
without notice or demand as provided in this Agreement, any applicable Proxy or
the documents referred to in this Agreement.
     Section 4.9 Governing Law. This Agreement and all acts and transactions
pursuant hereto and the rights and obligations of the parties hereto will be
governed by, construed under and interpreted in accordance with the Laws of the
State of Delaware, without giving effect to principles of conflicts or choice of
law.
     Section 4.10 Consent to Jurisdiction. Except as otherwise expressly
provided in this Agreement, the parties hereto agree that any suit, action or
proceeding seeking to enforce any provision of, or based on any matter arising
out of or in connection with, this Agreement or the transactions contemplated
hereby shall be brought exclusively in the United States District Court for the
District of Delaware or, if such court does not have jurisdiction over the
subject matter of such proceeding or if such jurisdiction is not available, in
the Court of Chancery of the State of Delaware, County of New Castle, and each
of the parties hereto hereby consents to the exclusive jurisdiction of those
courts (and of the appropriate appellate courts therefrom) in any suit, action
or proceeding and irrevocably waives, to the fullest extent permitted by law,
any objection which it may now or hereafter have to the laying of the venue of
any suit, action or proceeding in any of those courts or that any suit, action
or proceeding which is brought in any of those courts has

- 9 -



--------------------------------------------------------------------------------



 



been brought in an inconvenient forum. Process in any suit, action or proceeding
may be served on any party anywhere in the world, whether within or without the
jurisdiction of any of the named courts. Without limiting the foregoing, each
party agrees that service of process on it by notice as provided in Section 4.2
hereof shall be deemed effective service of process. EACH OF THE PARTIES HERETO
HEREBY IRREVOCABLY WAIVES, TO THE FULLEST EXTENT PERMITTED BY LAW, ALL RIGHTS TO
TRIAL BY JURY IN ANY ACTION, PROCEEDING OR COUNTERCLAIM (WHETHER BASED ON
CONTRACT, TORT OR OTHERWISE) ARISING OUT OF OR RELATING TO THIS AGREEMENT OR ANY
OF THE TRANSACTIONS CONTEMPLATED HEREBY.
     Section 4.11 Counterparts. This Agreement may be executed in one or more
counterparts, each of which shall be deemed to be an original, but all of which,
taken together, shall constitute one and the same instrument.
     Section 4.12 Termination. This Agreement shall terminate at the Termination
Time. Upon any termination of this Agreement, this Agreement shall, to the
fullest extent permitted by applicable Law, become void and of no force or
effect without liability of any party to any other party hereto; provided,
however, that the provisions of this Article IV shall survive any termination of
this Agreement and no termination of this Agreement shall relieve any party
hereto from any liability for any breach by such party of any of the provisions
of this Agreement prior to such termination.
     Section 4.13 Expenses. Except as otherwise provided in this Agreement, all
costs and expenses incurred in connection with this Agreement and the
transactions contemplated hereby shall be paid by the party incurring such
expenses.
     Section 4.14 Further Assurances. Each Securityholder shall from time to
time execute and deliver, or cause to be executed and delivered, such additional
or further consents, documents and other instruments as the Buyer Affiliate may
reasonably request to carry out the purpose and intent of this Agreement.
     Section 4.15 Headings; Construction. The headings contained in this
Agreement are for reference purposes only and shall not affect in any way the
meaning or interpretation of this Agreement. In this Agreement (a) words
denoting the singular include the plural and vice versa, (b) “it” or “its” or
words denoting any gender include all genders and (c) the word “including” shall
mean “including, without limitation,” whether or not expressed.
[remainder of page intentionally left blank]

- 10 -



--------------------------------------------------------------------------------



 



     IN WITNESS WHEREOF, the parties hereto have caused this Voting Agreement to
be duly executed as of the day and year first above written.

            BUYER AFFILIATE:

GTH LLC
      By:   /s/ Keith A. Anderson       Name: Keith A. Anderson    
Title: President     

            SECURITYHOLDERS:
      /s/ Ronald Klein       Name:   Ronald Klein           

                  /s/ Gary Shiffman       Name:   Gary Shiffman           

                  /s/ Paul Halpern       Name:   Paul Halpern           

                  /s/ Richard Rogel       Name:   Richard Rogel           

                  /s/ Robert Sher       Name:   Robert Sher           

                  /s/ Michael Wecshler       Name:   Michael Wechsler           

[Signature Page to Voting Agreement]

 



--------------------------------------------------------------------------------



 



                  /s/ J. Peter Scherer       Name:   J. Peter Scherer           

                  /s/ W. Anderson Geater, Jr.       Name:   W. Anderson Geater,
Jr.           

                  /s/ Mark Landschulz       Name:   Mark Landschulz           

            WOODWARD HOLDINGS, LLC
      By:   /s/ Paul Halpern         Name:   Paul Halpern         Title:  
Manager     

            RONALD KLEIN REVOCABLE TRUST
     U/A/D 2/26/1997
      By:   /s/ Ronald A. Klein         Name:   Ronal A. Klein        Title:  
Trustee     

            SUN OFI, LLC
      By:   /s/ Gary Shiffman         Name:   Gary Shiffman             

[Signature Page to Voting Agreement]

 



--------------------------------------------------------------------------------



 



SCHEDULE I

                              Outstanding     Shares of   Shares of     Common
Stock   Common Stock Name of Securityholder   Beneficially Owned   Held of
Record
Ronald Klein
    595,238 1     560,238  
Gary Shiffman
    5,027,500 2     22,500  
Paul Halpern
    1,782,500 3     27,500  
Richard Rogel
    52,500       47,500  
Robert Sher
    6,000       6,000  
Michael Wechsler
    27,500       22,500  
J. Peter Scherer
    146,724       131,724  
W. Anderson Geater, Jr.
    145,597       130,597  
Mark Landschulz
    146,763       131,763  
Woodward Holding, LLC
    1,750,000       1,750,000  
Ronald Klein Revocable Trust u/a/d 2/26/1997
    10,000       10,000  
Sun OFI, LLC
    5,000,000       5,000,000  

 

1   The Ronald Klein Revocable Trust u/a/d 2/26/1997 is the record owner of
10,000 shares of Common Stock that are Beneficially Owned by Mr. Klein.   2  
Sun OFI, LLC is the record owner of 5,000,000 shares of Common Stock that are
Beneficially Owned by Mr. Shiffman because he is the manager of Sun OFI, LLC.
Pursuant to Rule 16a-1(a)(4) under the Exchange Act, Mr. Shiffman disclaims
Beneficial Ownership of such shares of Common Stock.   3   Woodward Holding, LLC
is the record owner of 1,750,000 shares of Common Stock that are Beneficially
Owned by Mr. Halpern because he is the manager of Woodward Holding, LLC.
Pursuant to Rule 16a-1(a)(4) under the Exchange Act, Mr. Halpern disclaims
Beneficial Ownership of such shares of Common Stock.

 



--------------------------------------------------------------------------------



 



EXHIBIT A
IRREVOCABLE PROXY
     The undersigned holder (the “Securityholder”) of securities of Origen
Financial, Inc., a Delaware corporation (“Parent”), hereby irrevocably (to the
full extent permitted by Section 212 of the Delaware General Corporation Law)
appoints the President and any Vice President of GTH LLC, a Delaware limited
liability company (the “Buyer Affiliate”), in their respective capacities as
designees of the Buyer Affiliate, as the sole and exclusive attorneys and
proxies of the Securityholder, with full power of substitution and
resubstitution, to vote and exercise solely the voting rights expressly provided
herein (to the full extent that the Securityholder is entitled to do so) with
respect to the Subject Securities (as defined in the Voting Agreement defined
below) that are Beneficially Owned (as defined in the Voting Agreement) by such
Securityholder. Upon the Securityholder’s execution of this Proxy, any and all
prior proxies given by the Securityholder with respect to any of the Subject
Securities are hereby revoked and the Securityholder agrees not to grant any
subsequent proxies with respect to any of the Subject Securities at any time
prior to the “Termination Time” under the Voting Agreement.
     This Proxy is irrevocable (to the extent permitted by Section 212 of the
Delaware General Corporation Law), is coupled with an interest and is granted
pursuant to that certain Voting Agreement, dated as of April 30, 2008 (as
amended from time to time, the “Voting Agreement”), by and among the Buyer
Affiliate, the Securityholder and certain other holders of securities of Parent,
and is granted in consideration of Green Tree Servicing LLC, a Delaware limited
liability company and a wholly owned indirect subsidiary of the Buyer Affiliate,
entering into the Purchase Agreement (as defined in the Voting Agreement).
     Each attorney and proxy named above, and any of them, is hereby authorized
and empowered by the Securityholder, at any time prior to the Termination Time,
to act as the Securityholder’s attorney and proxy to vote the Subject
Securities, and to exercise all voting and other rights of the Securityholder
with respect to the Subject Securities (including, without limitation, the power
to execute and deliver written consents pursuant to Section 228 of the Delaware
General Corporation Law or otherwise), at every annual or special meeting (and,
in each case, any adjournment or postponement thereof) of the holders securities
of Parent at which any of the Subject Securities are entitled to vote and in
every written consent in lieu of any such meeting (or adjournment or
postponement): (i) in favor of adoption, approval and consummation of the
Purchase Agreement and the transactions contemplated thereby (including, without
limitation, the purchase and sale of the Conveyed Property (as defined in the
Voting Agreement) as provided therein), whether the Purchase Agreement and the
transactions contemplated thereby are components of an asset disposition and
management plan (or other plan, scheme or arrangement) submitted to a vote of
Parent’s stockholders or otherwise, and any actions required in furtherance of
the consummation thereof, and (ii) against any Alternative Transaction (as
defined in the Voting Agreement) or any other action, matter or agreement that
would or is intended, or could reasonably be expected, to result in any
Alternative Transaction or a breach of any covenant, representation or warranty
or any other obligation or agreement of Parent or any Seller (as defined in the
Voting Agreement) under the Purchase Agreement.

 



--------------------------------------------------------------------------------



 



     The Securityholder may vote the Subject Securities on all other matters not
referred to in this Proxy, and the attorneys and proxies named above may not
exercise this Proxy with respect to such other matters.
     This Proxy shall be binding upon the heirs, estate, executors, personal
representatives, successors and assigns of the Securityholder (including any
transferee of any of the Subject Securities).
     If any provision of this Proxy or any part of any such provision is held
under any circumstances to be invalid or unenforceable in any jurisdiction, as
determined by a court of competent jurisdiction, then (a) such provision or part
thereof shall, with respect to such circumstances and in such jurisdiction, be
deemed amended to conform to applicable laws so as to be valid and enforceable
to the fullest possible extent, (b) the invalidity or unenforceability of such
provision or part thereof under such circumstances and in such jurisdiction
shall not affect the validity or enforceability of such provision or part
thereof under any other circumstances or in any other jurisdiction, and (c) the
invalidity or unenforceability of such provision or part thereof shall not
affect the validity or enforceability of the remainder of such provision or the
validity or enforceability of any other provision of this Proxy. Each provision
of this Proxy is separable from every other provision of this Proxy, and each
part of each provision of this Proxy is separable from every other part of such
provision.
Dated: April __, 2008

                  SECURITYHOLDER:    
 
           
 
  By:        
 
     
 
   

             
 
  Printed Name:        
 
     
 
   

- 2 -